MARY'S OPINION HEADING                                           




NO. 12-01-00307-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



EDWARD J. LOZANO,§
	APPEAL FROM THE 303RD
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

JULIE LOZANO,
APPELLEE§
	DALLAS COUNTY, TEXAS




PER CURIAM
	This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of Appellate
Procedure 42.3(a).  The trial court's judgment was signed on June 22, 2001.  Appellant filed a timely
motion for new trial on July 22, 2001.  Thus, pursuant to Texas Rule of Appellate Procedure 26.1(a),
Appellant's notice of appeal was due to have been filed "within 90 days after the judgment [was]
signed," i.e., September 20, 2001.  Appellant filed his notice of appeal on September 21, 2001. 
Appellant did not file a motion to extend time to file the notice of appeal.  Tex. R. App. P. 26.3.  
	On October 29, 2001, this Court notified Appellant, pursuant to Tex. R. App. P. 42.3, that
his notice of appeal was untimely, and that unless he amended the record to establish the jurisdiction
of this Court on or before November 8, 2001, the appeal would be dismissed.  Appellant has not
responded to this Court's dismissal notice.
	Because this Court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, we dismiss the appeal for want of
jurisdiction.  Tex. R. App. P. 42.3(a).
Opinion delivered November 14, 2001.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.

DO NOT PUBLISH